Per curiam.
Richard M. Nichols petitioned the State Bar of Georgia for reinstatement to the practice of law. Nichols voluntarily surrendered his license in 1976 following a plea of guilty to the charge of appropriating funds belonging to a bankrupt’s estate while acting as trustee of such estate. Nichols was sentenced to five years imprisonment but was released after having served approximately 11 months. He first applied for reinstatement to the Bar in May of 1980. Following adverse recommendations from the Special Master and the State Disciplinary Board, this court denied Nichols’ application, holding that he had not offered clear and convincing evidence that he was sufficiently rehabilitated. In the Matter of Nichols, 248 Ga. 254 (282 SE2d 341) (1981).
As to the present application for reinstatement, the Special Master concluded that Nichols “has established his rehabilitation by clear and convincing proof and that he is entitled to be re-admitted to the practice of law in this State.” The Review Panel of the State Disciplinary Board adopted the findings of fact and conclusions of law contained in the Special Master’s report and recommended that Nichols be reinstated pursuant to the provisions of State Bar Rules 4-302 and 4-305. We adopt the recommendation of the Review Panel and approve Nichols’ reinstatement pursuant to Rule 4-302 and subject to Nichols’ satisfaction of all requirements of Rule 4-305.

Reinstatement approved.


All the Justices concur, except Hunt, J., who dissents; Clarke, C. J., not participating.